FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        January 28, 2020
                         _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 JASON LUNT,

       Plaintiff - Appellant,

 v.                                                         No. 18-4093
                                                    (D.C. No. 1:13-CV-00065-DB)
 NATIONSTAR MORTGAGE; JAMES H.                                (D. Utah)
 WOODALL, Trustee; DOES 1 - 10,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HARTZ and BACHARACH, Circuit Judges.
                 _________________________________

      Plaintiff Jason Lunt sued Nationstar Mortgage, asserting two claims under

Utah law: (1) void contract and (2) quiet title. He sought various relief, including a

declaration that his mortgage contract with Nationstar was null and void and an order

invalidating all related documents encumbering his title. Nationstar moved for

summary judgment, arguing, among other things, that Plaintiff’s claims were

time-barred. Nationstar also moved for dismissal of the action based upon Plaintiff’s


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
failure to join an indispensable party, his wife Nicole Lunt. The district court granted

both motions and entered judgment dismissing the action in its entirety.1 In granting

the indispensable-party motion, the district court stated that joining Mrs. Lunt would

be futile because the limitations period had expired on Plaintiff’s claims.

      Plaintiff argues on appeal that the court erred in holding that his quiet-title

claim was time-barred. He further contends that in light of that error, joining his

wife would not be futile. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

Plaintiff did not preserve in the district court the only argument he raises in his

opening brief challenging the district court’s grant of summary judgment, and he fails

to argue for plain-error review. Further, affirmance of the statute-of-limitations

dismissal disposes of Plaintiff’s sole argument in his opening brief against the district

court’s dismissal for failure to join an indispensable party.

I.    Background

      In 2007, Plaintiff considered refinancing the existing mortgage on his home

(the Property). He and his wife discussed this potential refinancing with a friend who

was in the mortgage business. Plaintiff was interested in extracting $50,000 in equity

to use for other investments. In August 2007, Plaintiff’s friend brought loan

documents to the couple’s home, and Plaintiff and his wife signed the documents

without reviewing them. In particular, they signed as co-borrowers on a Note



      1
        The district court’s judgment terminated the action as to all defendants,
including James H. Woodall, Trustee. Woodall is not participating in this appeal.

                                            2
secured by a trust deed encumbering the Property. Shortly after executing the loan

documents, Plaintiff received and deposited a $50,000 check from the loan proceeds.

       In October 2007, Plaintiff received a coupon book reflecting loan terms that he

alleges were different from what he and his wife expected based on his friend’s

representations about the loan. Plaintiff then reviewed the loan documents and

discovered the new mortgage had an adjustable rate and a prepayment penalty.

Plaintiff contacted his friend about the alleged discrepancies in the loan, and he

initiated an investigation with the loan servicer about allegedly forged signatures on

some of the loan documents. He also contacted the title company and the police. But

he did not file suit.

       Plaintiff and his wife continued to make mortgage payments through the end

of 2010. From 2011 to 2013, foreclosure proceedings were commenced, postponed,

and cancelled several times. At some point, Nationstar became the servicer of

Plaintiff’s mortgage.

       Plaintiff filed this action in April 2013. His second-amended complaint (the

final, and operative, complaint) alleged that the mortgage contract was void and

sought to quiet title to the Property. Plaintiff contended that the contract is void

because he believed that the loan documents that he and his wife signed were only

preliminary, nonbinding documents and because his friend had fraudulently induced

him to agree to the loan. Nationstar moved for summary judgment, arguing that

Plaintiff’s void-contract claim was barred by the applicable statutes of limitations and

his quiet-title claim was therefore also untimely. Nationstar also contended that

                                            3
Plaintiff’s action should be dismissed because he failed to join his wife, who was an

indispensable party.

      The district court held that Plaintiff’s void-contract claim, whether based on a

theory of unilateral mistake or fraud, was subject to a three-year statute of

limitations. Because Plaintiff was aware of all the facts giving rise to that claim in

2007, the court concluded it was untimely when filed in 2013.

      As for the timeliness of Plaintiff’s quiet-title claim, the district court held that

“actions in which the principal purpose is to obtain some affirmative relief clearly

come within the statute of limitations,” and “quiet title claims contingent upon the

success of another claim are subject to the statute of limitations applicable to the

other claim.” Aplt. App. at 296 (ellipses and internal quotation marks omitted). For

these propositions, the district court relied on the Utah Supreme Court’s decision in

Bangerter v. Petty, 225 P.3d 874 (Utah 2009). The court concluded that Plaintiff’s

quiet-title claim sought affirmative relief—a declaration that the loan was void and

extinguishment of the trust deed—which was contingent on the success of his

void-contract claim. It therefore concluded that his quiet-title claim was untimely

because he filed it more than three years after his void-contract claim had accrued.

      The district court also held that Plaintiff’s wife, who was a joint tenant of the

Property and a co-borrower on the mortgage note, was an indispensable party under

Federal Rule of Civil Procedure 19 and that her absence required dismissal of the

action. After noting that the time to add parties had expired, the court further found



                                            4
that joining Plaintiff’s wife at that time would be futile in light of its ruling that all of

the claims asserted in the action were time-barred.

II.    Discussion

       Plaintiff’s opening brief on appeal argues that the district court erred in

holding that his quiet-title claim is time-barred. He further contends that because the

court erred in dismissing that claim as untimely, it also erred in holding that joining

his wife in the action would be futile. Plaintiff asserts that on remand the district

court should consider whether her joinder in the action would cause any prejudice.

We review de novo a grant of summary judgment. See Cory v. Aztec Steel Bldg.,

Inc., 468 F.3d 1226, 1233 (10th Cir. 2006).

       A.     Statute of Limitations

       Plaintiff contends that he filed a true quiet-title claim that is not subject to any

statute of limitations. He points out that it is undisputed that he is the title holder to

the Property and he was seeking to remove an encumbrance from his

title—Nationstar’s trust deed. He then argues that under Utah case law his status as

the title holder precludes application of a statute of limitations to his quiet-title claim.

In particular, he asserts that the district court misapplied Bangerter, in which the

Utah Supreme Court stated that “the statute of limitations does not apply to quiet title

actions where the claimant is in actual possession of the property in question under a

claim of ownership.” 225 P.3d at 876-77. Plaintiff distinguishes his quiet-title claim

from a case in which the claimant seeks to invalidate title already granted to another

as a condition precedent to obtaining an order quieting title.

                                              5
       But, as Nationstar points out, Plaintiff failed to preserve his “true quiet-title”

argument in the district court, thereby forfeiting that argument on appeal. To

preserve an argument for appeal, it must be “presented to, considered and decided”

by the district court. Lyons v. Jefferson Bank & Tr., 994 F.2d 716, 721 (10th Cir.

1993) (brackets and internal quotation marks omitted). Plaintiff does not provide any

record citation showing that his appeal argument was raised before, and ruled on by,

the district court, as required by Tenth Circuit Rule 28.1(A). Our review of the

record does not reveal any material that could fairly be read to present Plaintiff’s

argument that no statute of limitations applies to his quiet-title claim because he

holds title to the Property.

       Nationstar argued in its summary-judgment motion that Plaintiff’s quiet-title

claim was contingent on the success of his first cause of action for void contract. It

contended, “If a plaintiff’s claim for quiet title ‘can be granted only if the party

succeeds on another claim, then the statute of limitations applicable to the other

claim will also apply to the quiet title claim.’” Aplt. App. at 52 (quoting Bangerter,
225 P.3d at 877).

       In response, Plaintiff’s entire argument challenging the applicability of any

statute of limitations to his claims was as follows:

              D.     Plaintiffs Bring this Suit in a Defensive Position; Statutes of
                     Limitations Don’t Apply
             Statutes of Limitations are designed to prevent otherwise legally
       enforceable rights from being exercised because the party who can enforce



                                             6
       the obligation or statutory claim waited too long to do so, and allowing
       them to do so at a late date would be manifestly unjust.
              Nationstar, in arguing that Ms. Lunt would be barred from asserting
       her property rights now should she be joined, has not understood that the
       Lunts have brought this action in response to Nationstar’s efforts to
       non-judicially forclose, and therefore seek an equitable order and quiet title
       from a defensive position. There is no statute of limitations on raising a
       defense.
Id. at 149. No authority was cited. The district court rejected Plaintiff’s “defensive

position” argument and adopted Nationstar’s reading of Bangerter in holding that the

quiet-title claim was untimely. Id. at 296-97.

       Thus, although Plaintiff had ample opportunity to raise his appeal argument in

response to Nationstar’s summary-judgment contention, he never fairly presented it

to the district court. See FDIC v. Kan. Bankers Sur. Co., 840 F.3d 1167, 1170-71

(10th Cir. 2016).

       Plaintiff argues that his district-court argument was close enough to his appeal

argument to preserve the latter for appellate review. We are not persuaded. He says

that his district-court argument simply stated in different terms the Utah Supreme

Court’s rationale for not applying statutes of limitations in quiet-title actions. But a

vague reference to a point in the district court is not sufficient to preserve an

argument more fully presented on appeal. See Lyons, 994 F.2d at 721. Nor is it

enough to have raised a related argument below. See id. at 722. Plaintiff’s

contention in the district court “is a far cry” from his theory on appeal that he filed a

true quiet-title claim not subject to any statute of limitations because he holds title to

the Property. Kan. Bankers Sur. Co., 840 F.3d at 1170. Moreover, Plaintiff did not

                                             7
cite in his district-court argument the cases he relies upon now. See id. (noting the

plaintiff cited for the first time on appeal the principal cases it relied upon). In

particular, Plaintiff did not argue below that Nationstar’s summary-judgment motion

misconstrued Bangerter, the case that the district court ultimately relied on in holding

that his quiet-title claim was untimely.

       There is also no merit to Plaintiff’s contention that his assertion of a quiet-title

claim, in itself, was sufficient to preserve any theory he wishes to raise on appeal

regarding the timeliness of that claim. That assertion is contrary to this court’s case

law requiring litigants to present their specific arguments to the district court to

preserve them for appeal. See Parker Excavating, Inc. v. LaFarge W., Inc., 863 F.3d
1213, 1223 (10th Cir. 2017) (rejecting contention that alleging a particular claim

justifies making new arguments on appeal as to that claim); Fish v. Kobach, 840 F.3d
710, 730 (10th Cir. 2016) (characterizing this contention as “spurious under our

forfeiture and waiver principles”).

       Accordingly, we conclude that Plaintiff did not preserve in the district court

his sole argument on appeal challenging the district court’s summary-judgment order.

       The general rule is that issues not presented in the district court are forfeited

on appeal. See United States v. Jarvis, 499 F.3d 1196, 1201 (10th Cir. 2007). “[A]

party may not lose in the district court on one theory of the case, and then prevail on

appeal on a different theory.” Lyons, 994 F.2d at 721. This is so even if the

appellant advances a stronger argument on appeal. See Richison v. Ernest Grp., Inc.,



                                             8
634 F.3d 1123, 1127, 1130 (10th Cir. 2011) (plaintiff’s “much more plausible theory”

presented on appeal was nonetheless forfeited by his failure to preserve it).

      “[W]e will entertain forfeited theories on appeal, but we will reverse a district

court’s judgment on the basis of a forfeited theory only if failing to do so would

entrench a plainly erroneous result.” Id. at 1128. To show plain error, Plaintiff must

demonstrate “(1) error, (2) that is plain, which (3) affects substantial rights, and

which (4) seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. But Plaintiff has neither invoked the plain-error standard nor

attempted to show how his new legal theory satisfies it. Consequently, his “failure to

argue for plain error and its application on appeal . . . marks the end of the road for

an argument for reversal not first presented to the district court.” Id. at 1131. We

affirm the dismissal of Plaintiff’s claims as untimely.

      B.     Failure to Join Indispensable Party

      The district court also granted Nationstar’s motion to dismiss the action

because Plaintiff failed to join his wife, who the court held was an indispensable

party under Rule 19. In his opening brief, Plaintiff’s sole argument of error on this

issue is contingent upon a holding that the district court erred in dismissing his

quiet-title claim as time-barred. See Aplt. Opening Br. at 12-13 (challenging the

district court’s holding that joining Plaintiff’s wife was futile because the statutes of

limitations had run on all claims in the action and seeking reconsideration of the

joinder issue on remand). This argument fails because we affirm the district court’s

decision that the quiet-title claim is time-barred. Plaintiff raises additional arguments

                                            9
in his reply brief for why the indispensable-party ruling was erroneous. But we need

not address them because the appellant must raise in his opening brief all arguments

challenging the ruling of the district court. See Bronson v. Swensen, 500 F.3d 1099,

1104 (10th Cir. 2007) (“[T]he omission of an issue in an opening brief generally

forfeits appellate consideration of that issue.”); Wheeler v. Comm’r, 521 F.3d 1289,

1291 (10th Cir. 2008) (“[I]ssues raised by an appellant for the first time on appeal in

a reply brief are generally deemed waived.”).

       Finally, Plaintiff suggests that the district court’s indispensable-party ruling

deprived it of jurisdiction to grant summary judgment. But the court was saying only

that if there were no limitations bar to plaintiff’s claims, the court would still have to

dismiss the case for failure to join an indispensable party. Plaintiff’s wife was not

indispensable to resolution of the complaint if the complaint was untimely.

III.   Conclusion

       The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            10